Name: Council Regulation (EU) NoÃ 591/2013 of 29Ã May 2013 on the allocation of the fishing opportunities under the Protocol setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te dÃ¢ Ivoire (2013-18)
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Europe;  Africa;  international law
 Date Published: nan

 22.6.2013 EN Official Journal of the European Union L 170/21 COUNCIL REGULATION (EU) No 591/2013 of 29 May 2013 on the allocation of the fishing opportunities under the Protocol setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-18) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 43(3), Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te dIvoire (1) (hereinafter the Partnership Agreement). (2) A new Protocol to the Partnership Agreement was initialled on 9 January 2013 (hereinafter the new Protocol). The new Protocol grants Union vessels fishing opportunities in waters in which the Republic of CÃ ´te dIvoire exercises its sovereignty or jurisdiction as regards fishing. (3) On 29 May 2013, the Council adopted Decision 2013/303/EU (2) on the signing and provisional application of the new Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period during which the new Protocol applies. (5) Under Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3) if the number of fishing authorisations or the amount of fishing opportunities allocated to the Union under an agreement are not fully utilised, the Commission shall inform the Member States concerned. The absence of a reply within the deadlines, to be set by the Council upon the conclusion of the Fisheries Partnership Agreement, shall be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. The deadline should therefore be set. (6) To ensure Union vessels can continue their fishing activities, the new Protocol provides for it its application by the parties on a provisional basis as from 1 July 2013. It should therefore be established that this Regulation is to apply as from the same date, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities provided for under the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-18) (hereinafter the new Protocol) shall be allocated between the Member States as follows: Type of vessel Member State Fishing opportunities Freezer tuna seiners Spain 16 France 12 Surface longliners Spain 7 Portugal 3 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Partnership Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all fishing opportunities set by the new Protocol, the Commission shall consider applications for fishing authorisations from any other Member State pursuant to Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not fully exhausting the fishing opportunities granted to them under the Agreement, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at 10 working days as from the date on which the Commission informs them that the fishing opportunities have not been fully utilised. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply as from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2013. For the Council The President R. BRUTON (1) OJ L 75, 18.3.2008, p. 51. (2) See page 1 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.